Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-22-00389-CR

                        EX PARTE Jefferson Rafael Fernandez MARTINEZ

                            From the County Court, Kinney County, Texas
                                     Trial Court No. 10379-CR
                             Honorable Roland Andrade, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 3, 2022

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both appellant

and his attorney. See TEX. R. APP. P. 42.2(a). We grant appellant’s motion and dismiss this appeal.

See id.

                                                    PER CURIAM

DO NOT PUBLISH